IN THE UNI'I`ED STATES DISTRIC'I` COURT
FOR THE SOUTI-IERN DISTRICT OP OHIO

WESTERN DIVISION
Adoptive Family #l and their Daughter
A, et al., : Case No. 1:18-cv-l79
Plaintiffs, Judge Susan J. Dlott
v. Order Overruling Objections and

Affirming Report and Recommendation
Warren County, Ohio/Warren County
Board of Commissioners,

Defendant.

This matter Was referred to United States Magistrate Judge Karen L. Litkovitz. Pursuant
to such reference, the Magistrate Judge reviewed the pleadings and issued a Report and
Recommendation (Doc. 26) on June 25, 2018 wherein she recommended that Defendant Warren
County, OhiofWarren County Board of Commissioners’ (“Warren County’s”) Motion for
Judgment on the Pleaclings (Doc. 15) be granted in part and denied in part. The Magistrate Judge
concluded that Plaintiffs have an individually enforceable claim under 42 U.S.C. § 673 and that
they should be permitted to pursue their claims for violations of § 673 under 42 U.S.C. § 1983.
She further found that Plaintiffs did not state a plausible claim for relief under 42 U.S.C. § 1983
for violation of their right to familial association. As such, she recommended that the Motion for
Judgment on the Pleadings be granted as to Plaintiffs’ claims for violation of their constitutional
right to familial association and denied as to Plaintiffs’ claims for violation of 42 U.S.C. § 673.

Subsequently, the parties filed cross Objections (Docs. 30, 31) and responses (Doc. 33,
34). Plaintiffs also tiled a reply in support of their Objections (Doc. 35). The Court has
reviewed the comprehensive findings of the Magistrate Judge and considered de novo the filings

in this matter as required by Rule 72(b) of the Federal Rule of Civil Procedure. ln so doing, it

has reconsidered the cases relied upon by the Magistrate Judge and the parties as well as the
objections and arguments raised.
Upon consideration of the foregoing, the Court OVERRULES both parties’ Objections
and AFFIRMS the Report and Recommendation.
lT IS SO ORDERED.
Dated this _Sth_ day of _October_, 2019_.
BY THE COURT:
s/Susan J. Dlott

Susan J. Dlott
United States District Judge

